Exhibit 10.5.1

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) sets forth certain understandings and
agreements reached by and between Richard Piske, III, acting on his own behalf
(the “Employee”), Stratum Holdings, Inc., a Nevada corporation, and all of its
parents, subsidiaries, and affiliated companies and divisions, including all
officers, directors, agents, and employees (collectively, the “Company”).  The
Employee and the Company are collectively referred to herein as the “Parties”.

 

WHEREAS, the Company has employed the Employee pursuant to an Employment
Agreement dated March 1, 2007 (the “Employment Agreement”);

 

WHEREAS, the Employee and the Company have mutually agreed to gradually end the
Employee’s employment and transition his responsibilities pursuant to the terms
of this Agreement;

 

WHEREAS, the Employee desires to voluntarily resign his employment with the
Company following the closing of a contemplated transaction with Hamilton
Engineering, Inc. (the “Transaction”) and the Company desires to accept such
resignation;

 

WHEREAS, the Transaction would not constitute a Change in Control as defined in
Section 6.5 of the Employment Agreement, and the Employment Agreement does not
otherwise provide any severance to the Employee upon his voluntary resignation;

 

WHEREAS, the Company desires to retain the Employee through the closing date of
the Transaction (the “Resignation Date”) and to provide severance benefits to
the Employee upon his termination of employment on the Resignation Date; and

 

WHEREAS, the Parties each desire to formalize the terms, benefits, and
conditions relating to the Employee’s termination of employment by agreeing to
the terms in this Agreement.

 

NOW THEREFORE, in exchange for the consideration and mutual promises recited
below, the Parties agree to the following terms:

 

1.             Resignation of Employment.  Subject to the provisions of this
Section 1, the Employee will continue to serve as President and Chief Executive
Officer of the Company until Resignation Date, on which date he will resign said
position and all other employment, officer or director positions he holds with
the Company or any of its parents, subsidiaries and affiliated entities
(collectively “Affiliates”); provided that, on and after the Resignation Date,
the Employee may continue to serve on the Board of Directors of the Company for
as long as the Company and the Employee mutually agree.  The Company will
continue to pay the Employee his current base salary of $15,000 per month and
will provide the Employee all other employee benefits through the Resignation
Date.

 

--------------------------------------------------------------------------------


 

2.             Announcements. Following execution of this Agreement, the parties
agree to develop and agree on an overall plan for the formal announcement of the
Employee’s resignation to employees of the Company and third parties and the
parties agree that neither the Company nor the Employee will make any formal
announcements concerning the Employee’s resignation to employees of the Company
or third parties until finalization of such plan except (i) as and when mutually
agreed by the parties, which agreement shall not unreasonably be withheld, or
(ii) as required by law.

 

3.             Early Termination.  Prior to the Resignation Date, the Company
may terminate the Employee’s service with or without “Cause” (as defined in the
Employment Agreement), and the Employee may terminate his service as President
and as Chief Executive Officer for any reason.  Any such termination shall be
referred to herein as an “Early Termination”.  In the event of any Early
Termination, such Early Termination shall be governed by and subject to the
terms and conditions of the Employment Agreement and the Employee shall be
entitled to the payments and benefits, if any, provided thereunder.

 

4.             Severance Payments and Other Actions. In consideration of the
amicable end to their employment relationship, if an Early Termination does not
occur, and subject to the Employee’s execution of the Separation Agreement and
Release  (a copy of which is attached as Exhibit A) on or about the Resignation
Date, the Company will provide the Employee with the following severance
payments in accordance with the terms of the Separation Agreement and Release in
full and complete settlement of any and all claims (including any the Employee
may have for attorneys’ fees and costs):

 

(a)           The Company will pay as severance pay to the Employee the total
amount of (i) a cash lump sum payment of $200,000.00 upon the earlier to occur
of (A) seven (7) days following the date hereof or (B) the Resignation Date, and
(ii) the number of shares of the Company’s common stock with an aggregate value
of $280,000, which amount is equal to his Salary (as defined in the Employment
Agreement) for the remainder of the unexpired term of the Employment Agreement
less the amount paid under clause (i) above, which amount shall be divided by
the average of the common stock’s bid and ask prices for the 20 trading days
immediately prior to the Resignation Date (clauses (i) and (ii) referred to
herein as “Severance Pay”).  The Parties acknowledge and agree that this
Agreement sets forth all of the terms, conditions, payments, and benefits
relating to the Employee’s separation from employment and the termination of the
Employment Agreement.

 

(b)           On or prior to the Resignation Date, the Company agrees to
transfer legal title to the Employee of the BMW 5-Series automobile currently
being used by the Employee in his employment with the Company.

 

The Employee acknowledges that the Company’s obligation to pay severance, if
any, will arise only after the Employee’s employment has ended and, only if the
Employee signs and returns the Separation Agreement and Release in the form
attached hereto as Exhibit A.  The Employee further acknowledges and agrees that
the Severance Pay constitutes consideration for the Employee’s release of claims
at the time of his resignation.  In the event the Employee declines

 

2

--------------------------------------------------------------------------------


 

to sign the Separation Agreement and Release, he shall not be entitled to any
severance, and the Company will have no further liability or obligation to the
Employee under this Agreement or in connection with his employment or
resignation.  The Employee agrees and understands that the Employee must return
any and all property belonging to the Company, including, but not limited to,
copiers, printers, fax machines, telephones, credit cards, files, and other
equipment as a condition to receiving the amounts described herein.  In the
event that the Transaction is not consummated, the Company and the Employee
agree that the Employment Agreement will remain in full force and effect, and
both parties will perform their respective rights, duties and obligations
thereunder, including, but not limited to, the salary adjustment contemplated
thereunder.

 

5.             Stock Option Grants.  On the Resignation Date, the Company will
vest all outstanding stock options currently held by the Employee (the
“Options”), and all such Options shall remain exercisable for the remainder of
their unexpired terms in accordance with the original grant agreements.

 

6.             Waiver of Additional Compensation or Benefits.  Other than
compensation and benefits provided for in this Agreement, the Employee shall not
be entitled to any additional compensation, benefits, payments or grants under
any benefit plan, employment agreement, severance plan or bonus or incentive
program established by the Company or any affiliate.  Any vested interest held
by the Employee in the Company’s 401(k) Plan, retirement plan and any other
plans in which the Employee participates shall be distributed in accordance with
the terms of the plan and applicable law.  The Employee has no right to any
stock options or grants under any plan.

 

7.             Confidentiality and Return of the Company Property. The Employee
further agrees that the Employee will keep any proprietary or confidential
information pertaining to the business of the Company and its owners,
principals, and partners, gained during the Employee’s employment strictly
confidential, unless required by law to disclose such information. Such
information includes customer lists and names, pricing methods, prices charged
to customers, customer proposals, methods of doing business, and computer
programs and designs. The Employee will also immediately return all documents
and electronic data and information that the Employee obtained during employment
at the Company. The Employee also agrees to keep the terms and existence of this
Agreement confidential and will not disclose any of its terms to a third party.

 

8.             Breach of Confidentiality. The Employee agrees that a breach by
the Employee of the promises of confidentiality and nondisclosure set forth in
this Agreement shall be a material breach of this Agreement, for which the
Company will suffer damages and may seek legal damages (including the return of
any consideration provided to the Employee under this Agreement), including
attorney’s fees and costs, injunctive relief and other appropriate relief
against him in a court of law.

 

9.             References. Unless otherwise required by law or upon advice of
counsel, the Company agrees to provide the Employee with a reference, giving
only dates of employment and job title should the Employee seek new employment.
The Employee acknowledges and agrees

 

3

--------------------------------------------------------------------------------


 

that the Company is otherwise required to provide such a reference is adequate
consideration for this Agreement.

 

10.           Acknowledgement. The Employee represents and acknowledges that the
Employee has read all of the terms of this Agreement and has had an adequate
opportunity to discuss it with others not associated with the Company, including
his own independent legal counsel. The Employee agrees that the Company, or its
respective representatives, employees, or agents have made any representations
to the Employee concerning the terms or effects of this Agreement other than
those contained in this Agreement.

 

11.           Indemnification. In further consideration of the amounts paid by
the Company and the releases contained herein, each of the Employee and the
Company agrees to indemnify unconditionally and hold harmless the other party
from any and all damages, costs, fines, or penalties, arising out of or relating
to a claim, suit, action, or petition by any person or entity seeking relief
against the other party based in whole or in part on the negligence or wrongful
acts of such party.

 

12.           Governing Law: No Modifications: Venue. This Severance Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas, and cannot be amended, modified, or supplemented except by a written
agreement entered into by all parties hereto. Any action or suit to enforce or
interpret this Severance Agreement shall be filed in Harris, Texas.

 

13.           Severability: Survival of Terms. In the event any provision of
this Severance Agreement is invalidated by a court of competent jurisdiction,
then all of the remaining provisions of this Severance Agreement shall continue
unabated and in full force and effect. All obligations of a continuing nature
created by this Severance Agreement shall survive its expiration or termination.

 

14.           No Admissions of Liability. Neither this Agreement, nor anything
contained herein, is to be construed as an admission by any party of any
liability or unlawful conduct whatsoever. The Employee understands and agrees
that the obligation of the Company to perform under this Agreement is
conditioned on the Employee’s performance of all agreements, releases, and
covenants as set forth herein.

 

15.           Survival.  The provisions of Sections 7, 8 and 9 of the Employment
Agreement shall survive the termination of the Employee’s employment in
accordance with their terms.  Without limiting the generality of the foregoing,
the Employee confirms his commitment to complying with Section 7 and 8 of the
Employment Agreement.  For the purposes of Sections 7 and 8 of the Employment
Agreement, the date of termination of the Employee’s employment shall be the
Resignation Date.  Furthermore, Section 9 of the Employment Agreement shall
apply to any controversy or claim arising out of or relating to this Agreement. 
The parties agree that nothing contemplated or effectuated by the terms of this
Agreement or the execution and delivery of this Agreement shall constitute
“Cause” (as defined in the Employment Agreement) for the Company to terminate
the Employee’s employment and the Employment Agreement.

 

4

--------------------------------------------------------------------------------


 

16.           No Assignment: Binding Effect. The Employee warrants and
represents that the Employee has not assigned or transferred any rights or
claims against the Company. In addition, this Agreement shall apply to the
Employee and any of his assigns and transferees. This Agreement shall inure to
the benefit of and be binding on the Parties hereto and their respective heirs,
representatives, successors, transferees, and assigns.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee hereto evidence their agreement
by their signatures.

 

Stratum Holdings, Inc.

Richard Piske, III

 

 

By:

/s/ D. Hughes Watler, Jr.

 

 

/s/ Richard Piske, III

 

 

 

 

Signature

Its:

Chief Financial Officer

 

 

 

Title

 

Date:   March 3, 2008

 

 

Date:   March 3, 2008

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Release Agreement”) is between Stratum
Holdings, Inc., a Nevada corporation, and all of its parents, subsidiaries and
affiliated companies and divisions, including all officers, directors, agents,
and employees (collectively, the “Company”) and Richard Piske, III, acting on
his own behalf (the “Employee”).

 

WHEREAS, the Employee has been employed by the Company pursuant to an Employment
Agreement dated March 1, 2007 (the “Employment Agreement”); and

 

WHEREAS, the Employee has voluntarily resigned his employment with the Company,
effective [DATE] (the “Resignation Date”).

 

WHEREAS, the Employee and the Company wish to resolve amicably all outstanding
issues between them.

 

THEREFORE, in consideration of the promises set forth below, and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.             Resignation.  The Employee’s employment with the Company will end
effective [DATE].

 

2.             Severance. The Company shall provide the Employee Severance Pay
as described in the parties’ Severance Agreement, subject to the Employee’s
compliance with the terms of the Severance Agreement, and provided that the
Employee does not revoke this Release Agreement.

 

A.            The Employee acknowledges that he is not otherwise entitled to the
Severance Pay but for his execution of this Release Agreement.  The Employee
acknowledges that he is not entitled to any further compensation from the
Company pursuant to this Release Agreement or his employment.

 

B.            If the Employee breaches the Severance Agreement prior to full
payment of the Severance Pay, then, in addition to any other remedy at law or in
equity which the Company may have, the Company shall not be obligated to pay any
unpaid part of the Severance Pay.

 

3.             Release.  The Employee on behalf of the Employee, his heirs,
executors, successors and assigns, hereby releases, remises and discharges the
Company and each and every one of its former or current directors, officers,
employees, members, agents, successors, predecessors, subsidiaries, assigns and
attorneys of and from all actions, causes of action, claims or complaints
(collectively, “Claims”) in law or equity which the Employee or his heirs,
executors, administrators, assigns, agents, representatives, attorneys, officers
or employees

 

--------------------------------------------------------------------------------


 

ever had or now has by reason of any matter, cause or thing whatsoever at any
time up to and including the date of execution of this Release Agreement,
including but not limited to any Claim of discrimination, harassment,
retaliation, breach of contract, wrongful termination, interference with
contractual relations, intentional infliction of emotional distress, any alleged
violation of any federal, state or local statutes, regulations or ordinances,
including but not limited to the federal and state laws known as the Civil
Rights Acts of 1964 and 1991, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, the Employee Retirement Income Security Act
(other than any accrued benefit(s) to which the Employee has a non-forfeitable
right under any ERISA pension benefit plan), the retaliation provisions of the
Fair Labor Standards Act, the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, and any amendments to any of the
foregoing, or any other Claims of any kind. Such release includes, but is not
limited to, any claim the Employee or his counsel may have, or had, for payment
of attorney’s fees, commissions or reimbursement of expenses. Furthermore,
except as provided herein, the Employee shall not pursue any such Claim in any
court, agency, board, committee or forum whatsoever, and shall reimburse the
Company for all fees and expenses associated with the Company’s defense should
the Employee pursue such a Claim, unless that claim challenges the knowing and
voluntary nature or the validity of this Separation Agreement and Release under
the Older Workers Benefit Protection Act.  The Employee acknowledges that the
Severance Pay provided for in the Severance Agreement constitutes good and
valuable consideration for the release contained in this Section 3.

 

4.             Confidentiality.  The content of this Release Agreement, the fact
of the execution of this Release Agreement and the circumstances leading to the
execution of the Release Agreement, are confidential and are not to be disclosed
by any party except as necessary to a party’s respective accountants, attorneys,
income tax preparers or similar professionals, each of whom shall be bound by
this confidentiality requirement.  All documents, records, techniques, business
secrets and other information which have come into the Employee’s possession
from time to time during the Employee’s affiliation with the Company and/or any
of its subsidiaries or affiliates shall be deemed to be confidential and
proprietary to the Company and/or any of its subsidiaries or affiliates and
shall be their sole and exclusive property.  The Employee agrees that the
Employee will keep confidential and not divulge to any other party any of the
Company’s or its subsidiaries’ or affiliates’ confidential information and
business secrets, including, but not limited to, such matters as investor
information, proprietary investment strategies, portfolio information, key
personnel, operational methods, plans for future developments, and other
business affairs and methods and other information not readily available to the
public, except as required by law.  Additionally, the Employee agrees that he
shall promptly return to the Company any and all confidential and proprietary
information that is currently in the Employee’s possession.

 

8

--------------------------------------------------------------------------------


 

5.             Nondisparagement/Nondisruption.

 

A.            The Employee and the Company shall reasonably cooperate with one
another to effect a smooth transition of the Employee’s workload.

 

B.            The Employee shall not disparage the Company, including its
parents, subsidiaries, affiliated companies, divisions, officers, directors,
agents, and employees, nor will the Company’s officers and directors disparage
the Employee in any communication with any third party.  The Company and the
Employee agree that this is a material term of this Release Agreement. This
Section 5.B. does not restrict either party from responding fully and truthfully
in the context of a legal or other government proceeding in which either is
under oath or responding to subpoena or otherwise required by law to cooperate
with a government entity.

 

C.            Neither the Employee nor the Company shall not take any action to
disrupt the business operations of the other.

 

6.             Non-Admission. The Employee understands and agrees that this
Release Agreement shall not in any way be construed as an admission by the
Company of any unlawful or wrongful acts whatsoever against employee or any
other employee, and the Company specifically disclaims any liability to or
wrongful acts against the Employee or any other person.

 

7.             Right to Review.  The Employee represents and agrees that he has
had a reasonable time to review the Release Agreement and is voluntarily
entering into this Release Agreement. The Employee understands that he may
revoke this Release Agreement within seven (7) days after execution. The
Employee’s notice of revocation must be in writing and addressed and delivered
to the attention of the Company, on or before the end of the seven (7)-day
period. This Release Agreement will not be effective or enforceable against the
Company until eight (8) days after the Company has received employee’s signed
copy of this Release Agreement. That will be the “effective date” of this
Release Agreement. If the Employee revokes this Release Agreement as described
herein, the Release Agreement will not become effective, and the Employee will
not receive the payments set forth in the Severance Agreement. By signing below,
the Employee further confirms that he: (a) has read this Release Agreement
carefully and completely; (b) has been given a period of at least twenty-one
(21) days to consider and review this Release Agreement; (c) has been advised to
consult with legal counsel; and (d) understands all the provisions in this
Release Agreement.  The Employee understands that it is his choice whether or
not to enter into this Release Agreement and that his decision to do so is
voluntary and made knowingly in the absence of fraud, duress, or coercion.

 

8.             Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas.  Venue of any
litigation arising

 

9

--------------------------------------------------------------------------------


 

from this Release Agreement shall be in a court of competent jurisdiction in
state or federal court located in Harris County, Texas.  The Employee agrees
that he shall be subject to the personal jurisdiction of the district courts of
Harris County, the State of Texas and the U.S. District Courts, Southern
District of Texas.

 

9.             Severability.  If any portion of this Agreement is void or deemed
unenforceable for any reason, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement that shall otherwise remain in
full force and effect.

 

10.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes any and all prior agreements or
understandings relating thereto. This Agreement may be modified only in writing
and signed by both parties.

 

Please read carefully as this document includes a release of claims.

 

As evidenced by my signature below, I hereby certify that I have carefully read
the above Separation Agreement and Release and agree to its terms.

 

Richard Piske, III

Stratum Holdings, Inc.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

Date:

 

 

Date:

 

 

10

--------------------------------------------------------------------------------